THE        TTORNEY           GENERAI.
                                      EXAS

PRICE  DANIEL
ATTORNEYGENERAL


                                 August 23, 1951


      Ron. D. K. Woodward, Jr., chairman
      The Board of Reg+nts
      The Univemity of Texas
      Kirby Building
      Ialla 1, Texas            Optnion No. V-1252
                                     Ret ConstitutionaX.ityof ap-
                                         propriatingmainsfrom the
                                         Available UnlvereltyFund
                                         to pay county taxes on en-
                                         dowment lands set apart
                                         for The Univereltyof
      Dear Sir:                          Texaa,
           .Y’~Your request relate8 to the constitutionality
.‘~‘“:
   :j& ‘& eppropriationfrom the Available’  Univereity Fund
    to pa)lcounty taxo6 on endowment lands of The University
    Q? Texas.   fn yo~~factual recitation you state that
    thla ID thenfirst occasion the Legislaturehas seen fit
    to appropMate from the Available UnAvereity Fund for
    payment of oounty taxes., #eretofore, since the authocl*
    zatlom to levy and odlleht such tax In 1930, the Legla-
    $atum haa appropriatedfrom the Qeneral Fund for such
    purporer. ,,_ ,,
                      si3atioh’
                             1O~,;+rtlcli’
                                        ‘VW;    dpartitutlonoi Texas,
      provider    :
                “The Le irl8ture shall at3aoon a8 praa-
           ticabli arta%2ish, w@m%te~and pra@de for
           the malntenanoa,  support and dlYWlbiOn of a
           Univereity of the first ala#a, to be looated
           b a vote of the people of thie State, and
           aeyled, 3he Vnzveraity of Tmcast, for the
           promotion of literature,and the arts and
           sciences, including an AgriouZtUral,and Me&
       ,.  chanlcal
       .,,A.          departmmt .*
               Seation II, &tlols VIZ, CoaWWwtlon of Texas,
      establlshlngtkc “Permnmlt Uniwercrltymnd,” SS as Pole
      ‘lows
          :
-    ,~ ,:>
~_&m~~lt. K, voouward, JP.,   page 2   (v-1252)


               “m order to enable the Legislatureto
           perform the duties ,setforth in the forego-
           iDg Seciklon,it 1s hereby declared all landz
           @WI other property heretofore eet apart and
           appropriatedfor the establishmentand maln-
           teaanae of the University of Texas, together
           w%t:hall the proceeds of sales of the same,
         %+%tofore amde or hereafter to be made, and
      ,,
       _ .&%I~grante,donations and appropriationsthat
           *ay -after    be made by the Sfate of Texaz,
        “-Or from any other zource, except donations
           limited to specific purposes, shall constl-
           tute and become a PermanentVnlverslty Rmd.
           And the same a8 realized and received Into
           the Treasury of the State (togetherwith ranch
           ~~UIWJ
                belonging to the Fund, a8 may nom be in
           the !Fraai!ury),
                          ehe$l be Invested ln bonds of
       " -4J~llzqltedStates, the State of Texas, or
      :,
           qorat%ea of said State, or in School Bonds
          ~~Q1'munlclpalltlea,or ln bonds of any city
          W k&la, State, or In bonds lzeued under and
      ."'+q vi+tue OS the Federal Farm Loan Act ap-
           proved ,%ythe President oftthe United Statea,
           &%lly~l7,1926, and amendments thereto; and
     ,,.,:'::,tIie
               snttrest accruing thereon shall be sub-
          ;jeot to appropriationby the Legfslatnreto
           aacomplish the purpose declared in the fore-
           going Se&ion; provided, that the one-tenth
         ,"oCthe alternate Sectlonz of the lands granted
    ',,.::j,~_
          ~,tsi
              railroads, reserved by the State, which
           were set apart and appropriatedto the eatab-
          '%&ment of the University of Texas, b an Act
           ,oEthe~Leglalatureof February 11 185
           titled, 'An Act to establish the Univeralty
           of Texas,' shall not be Included in :'c,
           stitute a part of,the PermanentUnlGerslty
           I&rid."
                                                   bf the
             The lnaome derived from~the lnveatntent
    PePWsent
             Univeralty Fund 1s known and designated am
    the"'%v&ilablcDniveraity Fun&." Att'y Gen. Op. V-&a
    (2949).

              All lands endowed to The University,ofTexas
    rcwr0erodesubject to taxation for county purposes by
    Se&fen 16Qa), Article VII, Constitutionof Texas
    &&@ed    November 4, 1930), which provides:
     Hon. D. K. Woodward, Jr., page 3   (V-1252)


               “All land mentioned in Sections 11,
          12, and 15 of Article VII, of the Constl-
          tution of the State of Texas, now belong-
          ing to the University of Texas shall be
          subject to the taxation for county pur-
          poses to the same extent as lands prlvate-
          ly owned; . e en
                 Subsequently,Article 715Oc, V.C,S., was en-
'.%-i.~acted in 1931 (Acts 42nd Leg., R,S, 1931, ch, 93, p. 136),
       and ~~~ide*..inpart -35.
                              .follows:
 y F'~&&&~+:'~ '"Set
                   D 1 . All the lands set apart
   Y.g.*~
       .,:::z:,
          *
          for the endowment of the Unlvepsity of
          Texas by Section 15 of Article 7 of the
          Constitutionof 1876,,and by Chapter 72
          of the Acts of the Regular Session of
          the 18th Legislature,which are now un-
          sold, are hereby declared to be subject
          to taxation for county purposes in the
          counties in which they are located, to
          the same extent as lands privately owned
          in said counties.
               “Sec. 6. It shall be the duty of
          the Comptroller of Public Accounts to
          issue warrants upon the General Fund to
          pay taxes due each county, beginning
          with taxes assessed .forthe year 1931,
          and annually thereafter;said warrants
          to be Issued and mailed to the several
          counties within the time as now provided
          by law for the payment of,,countytaxes
          on privately owned lands.
               To provide for this tax payment to counties,
     Section 3 of Article v of House Bill 426, Acts 52nU Leg.,
     1951 (GeneralAppropriationBill) provides in part!
                “Sec. 3.   In accordancewith the
           Constitutionalprovision that taxes for
           county purposes only be paid to counties
           In which are located endowment lands set
           aside to The University of Texas by the
           Constitutionof the State of Texas md*-
           the Act of 1883, there is hereby appro-
           priated to the State Comptroller of Public
Hon. D. K. Woodward, Jr., page 4   (V-1252)


    Accounti out of thenAvailable University
    Fund+~o~ the payment of taxes to such
    countt;ies
             for county purposes only upon
    said Uplverslty-ownedland the sum of
    not te exceed One Hundred Forty-three
    Thousand and Fifty-six Dollars ($143,056)
    for I;hefiscal year endlng August 31,            )
    1952, and the sum of Seventy-nineThou-
    sand, Two Hundred and Fifty-eightDollars
    it;z,;:8)l;;;the fiscal year endlng AU-
                 . Provided,however that
    any mongys appropriatedin thfs Artfcle
    may be used for the purpose of paying
    current and delinquenttaxes that have
    accrued, or may accrue, under the pro-
    visions of the above-mentionedConstltu-
    Mona1 Amendment. It lb further provided
    that any balances remaining In the moneys
    appropriatedIn thla Section for the year
    ending August 31, 1952, may be carried for-
    ward and added to the appropriationfor
    the second year of the biennium, that is,
    for the fiscal year ending August 31, 1953."
          It is Immediatelyobvious that In the forego-
ing ,languagean attempt Is made to effect a change %n
ArMale 7150~ (general law) by a rider to the General
AppPoprlatlonBill. It Is well settled that an appro-        '
prlation bill cannot repeal or amend a general
Moore v. Sheppard, 144 Tex. 537 192 S.W.2d 559
73naenv.F    I    92 Tex 451 figS W 578 (1899
         St%?'57    Tex '200 [1880)% ittO
       (1940); 6-4788 (i942); v-412 (19477;
          A general law, Article 715Oc, specfffcally
provtdes for payment of thess taxes out of the General
FUItd. A rider In the Oeneral ApproprlatfonBill In con-
flict with the general law Is a subject of general leg-
lrlation and cannot constltutlonallyappropriatemoney
za; iawund different from that designatedby the gew
           So long as Article 7150~ remains In effect,
money fo; payment of county taxes must be appropriated
from the General Fund and cannot be appropriatedfrom
the Available UniversityFund. merefore the attempted
appropriationInquired about in @%m? request 18 invalid.
As hereinafterpointed out, even awnamendment of the     \
general law to provide for payment out of the Available
University Fund would be subject to another constltu-
tlonal question.
Hon. D. K. Woodward, Jr., page 5    (v-1252)


           The Available UniversityFund, which Is the
 income from the investmentof the PermanentU&vc~r$S$:g
Fund, was oreated for a specific purpose, that &a, #or
 the maintenance,support and direction of 8 unive siEy
-of the first class (Tex. Const., Art. VII, Sec. L5 ).
Section 11 of Article VII provides that the intereat
accruing from bonds shall be subject to approprla$ioa
 by the Legislatureto accomplish the purpose deoltrrad
 in Section 10 of Article VII of the Constitutionof
Texas. Section 16(a) of Article VII of the Conrt$bu-
 tion of Texas, authorizing the payment of county taxes
 on University endowment lands, was not adopted until
 the year 1930, and nothin is contained therein con-
 flicting with the origlnaf purpose of the Available Vrri-
Verslty Fund as prescribed In Secl.Mn 10 of Article VII,
Moreover, the Available University Fund Is a speci&l
 fund within the meanin$ of Section 7 of Article VIXI.af
 the Constitutionof Texas, whioh prohibits the LegSsla-
 ture from diverting any special fund from its purpose,
~S’tatev. Hatcher, 115 Tex. 332, 281 S.W. 192 (1926).
@&i%fore, a serious question is presented as to the
 constitutionalityof this attempted appropriation. We
need not pass upon this additional question at the pres-
 ent time, but It ehould be noted that the Legislature
 In 1933 was of the oplnlon that the payment of county
 taxes on the endowment lands of the University out of
 the Available University Pund wouLd require a conetitu-
 tlonal amendment. This was evidenced by the passage of
House Joint Resolution No. 30. However, this proposed
 amendment was not adopted at the November election in
 1933. Thereafter,all appropriationsIncluding the bi-
 ennium end.lngAugust 31, 1951, for the payment of cowlty
 taxes on endowment lands were made from the General Fund.
          On the basis of Its oonfllct with the general
law (Article 715Oc), we conclude that the p.epblOn of
House Bill 426 relating to the appropriationof funds
froul\theAvailable University Fund to pay county taxes
on endowment lands of The UnZveyNityof Texas is UncOn-
stltutional. Article 7150~ requires that these taxes
be paid from the General Fund.
                          SUMMARY
          The “AvailableUniversity.Fund,” con-
     sisting of income derived from investmentof
     the PermanentUniversity Fund, may not be
     utilized for the payment of county taxes on
Hon. D. K. Woodward, Jr., page 6   (V-1252)


     endowment lands of The University of Texas.
     A general law, Article 715Oc, requires that
     these taxes be paid from the General Fund,
     and this law cannot be changed or amended   '
     by the General AppropriationBill. Tex.
     Conet., Art. VII, Sets. 10, 11; Moore v.
              , 144 Texi 537, 192 S.W.mr
              Linden v. Finley, 92 Tex. 451, 49


APPROVED:                           Yours very truly,
Bruce Allen                           PRICE DANIEL
County Affairs Division             Attorney General
Everett Hutchinson
Executive Assistant
Prim lbniel
IlbtorneyGDernl

BWtjac)em